Citation Nr: 1225459	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-41 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1973.  The Veteran also served in the Army Reserves from January 1976 to August 1993.  The dates of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) are not verified.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a Travel Board hearing in the November 2005 substantive appeal.  He was scheduled for a hearing in September 2009; however, he failed to appear at the hearing.  The Veteran did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board remanded these matters in February 2010 for proper VCAA notice, to obtain any outstanding Social Security Disability records and to provide the Veteran with a VA examination and opinion.  Thereafter, the RO continued the denial of each claim as reflected in the May 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, after a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the issues on appeal. 

In the February 2010 remand, the Board requested that the Veteran be provided with a VA examination and opinion to evaluate the Veteran's service connection claim for a bilateral foot disability.  The Veteran underwent a VA examination in May 2010.  The examiner determined that he could not resolve the issue of whether the Veteran's current bilateral foot disability was at least as likely as not related to the Veteran's active military service, because the report in the sick slip dated in July 1991 that the Veteran's "feet hurt" is not enough information to determine the diagnostic cause for the pain in his feet in 1991.  The Board notes that the examiner did not discuss the Veteran's assertion that he had a continuity of bilateral feet pain since July 1991 and that he was eventually diagnosed with arthritis of the bilateral feet and bilateral hammer toes.  Furthermore, the examiner did not address a September 2000 VA treatment record that reveals that the Veteran sought treatment for callus on the third metatarsal head area on the left foot that was very painful to touch and he complained of pain when ambulating.  He reported that he received treatment in 1991 at Fort Lee, Virginia for this callous.  The Board finds that the Veteran's lay statements of a continuity of bilateral foot pain as well as his report of treatment for the same callous in 1991 while seeking treatment for left foot pain in September 2000 is relevant information that may have bearing on the requested opinion.  Accordingly, the Board finds that another remand is necessary for a VA examination and opinion to consider the lay evidence provided by the Veteran.

With respect to the Veteran's service connection claim for hypertension, the Veteran was provided with a VA examination in August 2008.  The VA examiner observed that the Veteran did not have high blood pressure during his hospital stay for chest pain, but he had a few readings which were high and he was asked to follow-up with his physician.  She noted that the claims file does not contain immediate records following his hospital stay indicating his blood pressure to be high diagnosing hypertension.  The examiner concluded that she could not affirmatively say that the Veteran had problems with essential hypertension during that hospital stay.  The Board finds that the examiner did not specifically address the issue of whether it is as likely as not that the Veteran's hypertension is related to ACDUTRA in June 1993.  The reserve treatment records document numerous blood pressure readings while the Veteran was in the hospital to treat chest pain in June 1993.  The evidence of record also indicates that there may be outstanding private treatment records regarding his hypertension as the Veteran was informed that he should follow up with his physician for the high blood pressure readings in June 1993.  The first evidence in the record of the Veteran having hypertension was in 1998.  Thus, the Board finds that VA should attempt to obtain any outstanding treatment records from 1993 to 1998 regarding the Veteran's high blood pressure and hypertension.  Thereafter, the Veteran should be provided with a VA opinion to determine if the Veteran's current hypertension was incurred during ACDUTRA in June 1993.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate information, and if required, the consent to obtain all treatment records with respect to the Veteran's hypertension from 1993 to 1998.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

2. Thereafter, obtain a VA opinion from the appropriate specialist with respect to the Veteran's service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file (particularly the blood pressure readings during and after the Veteran was hospitalized in June 1993 for chest pain) and offer an opinion as to whether the Veteran's hypertension is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include in June 1993 when the Veteran was on ACDUTRA.  The examiner should provide a complete explanation for all conclusions reached.  

3. Schedule the Veteran with a VA examination with respect to his service connection claim for a bilateral foot disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any foot disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service to include the complaints of foot pain documented in the July 1991 sick slip.  

The examiner should provide a complete explanation for all conclusions reached.  The examiner is asked to discuss the Veteran's lay statements regarding a continuity of pain since July 1991 and the history provided by the Veteran in a September 2000 VA treatment record that he was treated for the current callous on his left foot in 1991 at Fort Lee, Virginia as part of his or her rationale.  

If the examiner determines that this requested opinion cannot be provided without resorting to mere speculation, then he or she should so state in the report and provide an explanation as to why this opinion cannot be provided with the required degree of certainty.  The examiner should also state whether there is any information that might be helpful in clarifying the etiology of the Veteran's bilateral foot disability, and if so, what that information might be.  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

4. Upon completion of the foregoing, the RO should readjudicate the Veteran's claims of entitlement to service connection for hypertension and a foot disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


